Title: From Benjamin Franklin to William Strahan, 20 July 1762
From: Franklin, Benjamin
To: Strahan, William


Dear Sir:
London, 20 July, 1762.
I received your very kind letter and invitation to Bath where I am sure I could spend some days very happily with you and Mrs. Strahan, if my time would permit; but the man-of-war, that is to be our convoy, is under sailing orders for the 30th of this month so that ’t is impossible for me to leave London till I leave it forever, having at least twenty days’ work to do in the ten days that are only left me.
I shall send to the Angel Inn in Oxford a parcel directed to you, containing books I send as presents to some acquaintance there; which I beg you would cause to be delivered. I shall write a line to one of them, as you desire. The parcel is to go by the Thursday’s coach.
I hope for the pleasure of seeing you before I set out. Billy and Mrs. Stevenson join in respects and best wishes for you and Mrs. Strahan, with, Dear Friend, Yours affectionately,
B. Franklin.
P.S. I feel here like a thing out of its place, and useless because it is out of its place. How then can I any longer be happy in England? You have great powers of persuasion, and might easily prevail on me to do any thing; but not any longer to do nothing. I must go home. Adieu.
